Citation Nr: 1548507	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  12-33 922A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for an ear disability, claimed as chronic otitis externa.

2.  Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder.

3.  Whether new and material evidence has been received to reopen a claim for service connection for a low back disability.

4.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Reddington


INTRODUCTION

The Veteran served on active duty from October 1972 to October 1974.  These matters are before the Board of Veterans' Appeals (Board) on appeal from April 2011 and March 2013 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  In April 2015, the Veteran was scheduled for a videoconference hearing.  He requested that his hearing date be postponed and that he be scheduled for a Travel Board hearing at a later date.  This request was accommodated and the Veteran was scheduled for a Travel Board hearing in October 2015; however, he failed to report.  His hearing request is deemed withdrawn.   See 38 C.F.R. § 20.702(d).  

The issue of an increased rating for right leg peripheral neuropathy has been raised by the record in an April 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R Parts 3, 19, and 20 (2015)).

The issues of service connection for an ear disability, a low back disability (on de novo review), and a variously diagnosed psychiatric disability (on de novo review), and the matter of entitlement to a TDIU rating are being REMANDED to the AOJ.  VA will notify the appellant if further action on his part is required.



FINDINGS OF FACT

1.  The Veteran did not appeal a December 2007 rating decision which denied service connection for PTSD, finding generally that no new and material evidence had been submitted to verify a stressor event in service.

2.  Evidence received since the December 2007 rating decision, including a May 2014 statement from a VA psychologist, relates to the previously unestablished elements of whether the Veteran has PTSD that is attributable to his service.

3.  The Veteran did not appeal a March 2010 rating decision which denied service connection for a low back disability, finding generally that no new and material evidence had been submitted to show that the Veteran had a low back disability that is attributable to his service.

4.  Evidence received since the March 2010 rating decision, including the Veteran's statements indicating that his low back disability may be secondary to his service-connected bilateral ankle, left knee, and right leg disabilities, relates to the previously unestablished elements of whether the Veteran has a low back disability that is attributable to his service (and specifically to a service-connected disability).


CONCLUSIONS OF LAW

1.  The December 2007 rating decision denying service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2015).

2.  New and material evidence has been received to reopen the claim for service connection for PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The March 2010 rating decision denying service connection for a low back disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2015).

4.  New and material evidence has been received to reopen the claim for service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R.    § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the fully favorable determination regarding the claims to reopen the matters of service connection for PTSD and a low back disability (and remand on a de novo basis), no further discussion of compliance with VA's duty to notify and assist is necessary.  

The Veteran did not appeal a December 2007 rating decision which denied service connection for PTSD, finding generally that no new and material evidence had been submitted to verify a stressor event in service.  The December 2007 rating decision denying service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2015).

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim. 38 U.S.C.A. § 5108 .

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) .

Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim. Shade v. Shinseki, 24 Vet. App. 110   (2010). 

VA must review all of the evidence submitted since the last final decision on any basis in order to determine whether the claim may be reopened. Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed. Justus v. Principi, 3 Vet. App. 510   (1992).

Evidence received since the December 2007 rating decision, including a May 2014 statement from a VA psychologist, relates to the previously unestablished elements of whether the Veteran has PTSD that is attributable to his service.  Therefore, the Board finds that new and material evidence has been received to reopen the claim for service connection for PTSD.  

The Veteran also did not appeal a March 2010 rating decision which denied service connection for a low back disability, finding generally that no new and material evidence had been submitted to show that the Veteran had a low back disability that is attributable to his service.  The March 2010 rating decision denying service connection for a low back disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2015).

Evidence received since the March 2010 rating decision, including the Veteran's statements indicating that his low back disability may be secondary to his service-connected bilateral ankle, left knee, and right leg disabilities, relates to the previously unestablished elements of whether the Veteran has a low back disability that is attributable to his service (and specifically to a service-connected disability).  Therefore, the Board finds that new and material evidence has been received to reopen the claim for service connection for a low back disability.  


ORDER

The appeal to reopen the claims for service connection for PTSD and a low back disability is granted.


REMAND

As an initial matter, the Veteran has suggested he is receiving Social Security Administration (SSA) disability benefits.  See April 2015 correspondence.  Records pertaining to the award of such benefits may contain pertinent information, and must be secured.  

Further, the Board notes that the Veteran filed a claim seeking service connection for PTSD.  The adjudication of that claim by the RO was limited to this condition.  However, such adjudication has been overtaken by intervening case law, See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of the record.  The record reflects an Axis I diagnosis of depressive disorder not otherwise specified.  Hence, this matter must be remanded for RO initial consideration of the expanded issue of service connection for a psychiatric disability, however diagnosed.

Additionally, the Veteran maintains that he has PTSD stemming from, in part, a personal assault in service.  Specifically, he contends that in 1973, he was physically attacked by a supply sergeant behind a locked door.                               The pertinent regulation 38 C.F.R. § 3.304(f)(4) provides that in claims seeking service connection for PTSD based on a personal assault in service, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Id.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Id.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to:  a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id.

VA will not deny a claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  Id.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  Id.; see also M21-1MR IV.ii.1.D.14 and 15.

Here, the Veteran was advised various times that the information he had submitted was insufficient to corroborate the stressful events he claimed occurred in service.  In response, he submitted a statement from two fellow service members who indicated that they witnessed the traumatic events described by the Veteran.  Notably, the National Personnel Records Center has indicated that they are unable to provide a complete copy of the Veteran's service personnel records.  Considering this information and that full development has not been completed regarding the Veteran's claimed personal assault stressor, the Board finds that further development to verify this alleged stressor is necessary.

Regarding the Veteran's claim for service connection for a low back disability, he alleges that such disability is due to his service-connected ankle disabilities, left knee disability, and right leg peripheral neuropathy disability.  On July 2012 VA back conditions examination, lumbar spondylosis, degenerative disc disease, and intervertebral disc syndrome and radiculopathy with bilateral sciatic nerve involvement were diagnosed.  However, the examiner opined that that the Veteran's lumbar spine disability was unrelated to his service and that was more likely related to a work-related fall in 1986.  The examiner indicated that no other records indicate treatment for the back prior to this date and that it is not medically probable that the Veteran's low back disability was related to his service-connected conditions.  The Board finds that this opinion is inadequate for rating purposes.  Notably, the examiner did not address whether the Veteran's low back disability may have been aggravated by his service-connected ankle and left knee disabilities.  Further, the Veteran has since alleged that his low back disability may also be due to his service-connected right leg disability.  Thus, a medical opinion is needed to address this theory.  Accordingly, further development is required.

The Veteran also contends that he has an ear disability, claimed as chronic otitis externa, due to his service-connected pilonidal cyst with sinus opening and perirectal fistula.  On May 2012 VA ear conditions examination, the examiner opined that the Veteran's current ear problems are unrelated to his pilonidal cyst because "pilonidal cysts in no way relate to the ears and cannot cause ear problems."  On July 2012 VA ear conditions examination, the examiner opined that it is not medically probable that the Veteran's ear condition, if infectious, is caused by his pilonidal cyst.  The examiner indicated that there is no history of MRSA and that the flora for otitis externa, when infectious, is generally skin flora (gram positive), but may include pseudomonas (gram negative).  The examiner stated that that the flora for para-rectal abscesses and pilonidal cyst are generally gram negative "gut" flora.  These opinions do not address whether the Veteran's otitis externa is aggravated by his service-connected pilonidal cyst.  Accordingly, a supplemental medical opinion is warranted.

Regarding the Veteran's claim for a TDIU rating, he alleges that he is unable to work due to his service-connected disabilities, to include due to his PTSD and back disabilities.  Thus, the claim for a TDIU rating is inextricably intertwined with the claims seeking service connection for psychiatric and low back disabilities.  Consideration of this appeal must be deferred pending resolution of the service connection for psychiatric and low back disability claims.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should secure for the record from SSA a copy of the Veteran's award of SSA disability benefits and copies of all medical records considered in connection with such award.  If any such records are unavailable, the reason for their unavailability must be noted in the record, and the Veteran should be so advised.  

2.  The AOJ should secure for the record copies of all updated/outstanding clinical records of any VA and/or private treatment the Veteran has received for the disabilities on appeal, to specifically include any outstanding records from the VA Hospital in Little Rock, Arkansas (from 2004 to 2005) and any updated records from the VA Hospital in Oklahoma City, Oklahoma.

The Veteran must assist in this process by completing any necessary authorizations.

3.  The AOJ should advise the Veteran that evidence from sources other than his service records, to include evidence of behavior changes, may constitute credible supporting evidence of the alleged stressor (i.e., being physically attacked by a supply sergeant behind a locked door) and allow him the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.

4.  The AOJ should also advise the Veteran to submit any additional verifiable information regarding his alleged stressor events in service.  After reviewing any additional information submitted and arranging for any further development indicated, the AOJ should make a factual finding for the record regarding the credibility of the Veteran's accounts (that he was in an accident with a fellow soldier who was picked up by a German citizen after the wreck and taken to a civilian doctor and that the Veteran had to rescue this fellow soldier; that the soldier who was involved in the car accident with the Veteran suffered a severe arm injury and throughout the remainder of service blamed the Veteran for the injury and threatened him; that he witnessed a fight in which he believes a German citizen was killed; and that during training, the Veteran contends he was knocked off of a howitzer and injured his back).  

5.  The AOJ should then arrange for the Veteran to be examined by an appropriate VA psychiatrist or psychologist to determine whether or not he has an acquired psychiatric disorder that is related to his service, including as due to a stressor event therein.  The examiner must be advised by the AOJ of their findings regarding what, if any, stressor event(s) in service is/are corroborated.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Upon examination and interview of the Veteran and review of his record, the examiner should provide opinions that respond to the following:

(a)  Please identify by diagnosis each psychiatric disability entity found, to specifically include PTSD and depressive disorder.  

(b)  What is the likely etiology of the Veteran's PTSD?  Specifically, is it at least as likely as not (a 50% or greater probability) that his PTSD is related to his service, to include due to a stressor event therein?  The examiner should specifically discuss the May 2014 letter from a VA psychologist indicating that the Veteran is being treated for PTSD due to non-combat traumatic events in service.

(c)  Please identify the likely etiology of each psychiatric disability entity other than PTSD diagnosed, to include depressive disorder.  Specifically, is it at least as likely as not (a 50% or greater probability) that it is related to the Veteran's service, to include due to an event that occurred therein?

The examiner must explain the rationale for all opinions, to include consideration of the lay statements of record.

6.  The AOJ should arrange for a supplementary medical opinion (with an examination only if deemed necessary by the opinion provider) by an appropriate provider to determine the nature and likely etiology of the Veteran's low back disability.  The Veteran's entire record should be reviewed by the consulting provider.  Following review of the record, the provider should respond to the following:

Is it at least as likely as not (a 50% or greater probability) that the Veteran's low back disability was caused or aggravated by his service-connected right ankle, left ankle, left knee, and/or right leg peripheral neuropathy disabilities.

The consulting provider must explain the rationale for all opinions.

7.  The AOJ should arrange for a supplementary medical opinion (with an examination only if deemed necessary by the opinion provider) by an appropriate provider to determine the nature and likely etiology of any ear disability diagnosed during the pendency of the appeal, to specifically include chronic otitis externa.  The Veteran's entire record should be reviewed by the consulting provider.  Following review of the record, the provider should respond to the following:

Is it at least as likely as not (a 50% or greater probability) that the Veteran's ear disability (and specifically chronic otitis externa) was caused or aggravated by his service-connected pilonidal cyst.

The consulting provider must explain the rationale for all opinions.

8.  The AOJ should arrange for any further development deemed indicated by the development ordered above, to include obtaining medical opinions as to the functional impairment caused by the Veteran's PTSD and low back disabilities (if found to be service-connected).

9.  Thereafter, the AOJ should review the record and readjudicate the Veteran's claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


